NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12123

         TERRY ANN SELDON CALHOUN   vs.   BOYD/SMITH, INC.


                       November 15, 2018.


Supreme Judicial Court, Superintendence of inferior courts.
     Practice, Civil, Appeal, Bond.


     The petitioner, Terry Ann Seldon Calhoun, appeals from a
judgment of a single justice of this court denying, without a
hearing, her petition for extraordinary relief under G. L.
c. 211, § 3. Calhoun sought relief from an order of a judge in
the Housing Court setting an appeal bond in connection with an
appeal from a summary process judgment. We affirm.

     The single justice properly denied relief, as Calhoun had
one or more adequate alternative remedies. See Greco v.
Plymouth Sav. Bank, 423 Mass. 1019, 1019 (1996) (relief properly
denied under G. L. c. 211, § 3, "where there are [other]
adequate and effective routes . . . by which the petitioning
party may seek relief"). Indeed, she had pursued one such
remedy, a request for review of the bond order by a single
justice of the Appeals Court pursuant to G. L. c. 239, § 5 (f).
"The proper course for her to have followed, if she wished to
further challenge the bond, was to refuse to pay the bond,
suffer the dismissal of her summary process appeal, and then
appeal to the Appeals Court (on the limited bond issue) from the
order of dismissal."1 Matter of an Appeal Bond (No. 1), 428
Mass. 1013, 1013 (1998). See Wallace v. PNC Bank, N.A., 478
Mass. 1020, 1021 (2018). "To the extent [she] sought review of
the underlying summary process proceeding itself or restoration

     1 The petitioner did not allege that she is indigent or seek
a waiver of the appeal bond on that ground. See G. L. c. 239,
§ 5.
                                                                2


of [her] use and occupancy of the premises, [she] could have
posted the appeal bond in a timely manner and prosecuted an
appeal from the summary process judgment in the ordinary
appellate process."2 Wallace, supra.

                                   Judgment affirmed.


     Terry Ann Seldon Calhoun, pro se.
     Daniel A. Bancroft for the respondent.




     2 The respondent, Boyd/Smith, Inc., argues in its brief that
it is "unable to respond to or anticipate [the petitioner's]
arguments" on appeal because the petitioner did not file a brief
in accordance with the Massachusetts Rules of Appellate
Procedure. Instead, the petitioner filed a motion to treat an
accumulation of over ten prior, individual filings as her
appellate brief. According to the respondent, the petitioner
never served a number of these filings on the respondent. In
light of our disposition of this appeal, we need not address
these issues.